Citation Nr: 0803922	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals, fracture of the 2nd metatarsal, right foot.


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs, which denied an evaluation in 
excess of 20 percent for residuals, fracture of the 2nd 
metatarsal, right foot.  A Notice of Disagreement was filed 
in July 2005, and a Statement of the Case was issued in 
December 2005.  The veteran perfected his appeal with the 
timely filing of a VA Form 9, Appeal to Board of Veterans' 
Appeals, in December 2005.  Supplemental SOCs (SSOC) were 
issued in January 2006, October 2006, and February 2007.

The Board notes that while the veteran initiated an appeal of 
a denial of service connection for a head injury, there is no 
indication that he has perfected the appeal following 
issuance of an SOC in February 2007.  This issue is therefore 
not before the Board.


FINDING OF FACT

The veteran's connected residuals, fracture of the 2nd 
metatarsal, right foot is manifested by complaints of pain on 
use, exacerbated by standing or walking for long periods; 
there is no greater than moderately severe impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals, fracture of the 2nd metatarsal, right foot, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.71a, Diagnostic Code 
5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant on November 28, 2006 that fully 
addressed all notice elements, including information 
regarding assignment of evaluations and effective dates.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of an 
SSOC issued in February 2007, after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

Evaluation of the Right Foot Disability

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, the veteran's right foot disability is evaluated under 
Diagnostic Code 5284, which provides ratings for residuals of 
other foot injuries.  Moderate residuals of foot injuries are 
rated 10 percent disabling; moderately severe residuals of 
foot injuries are rated 20 percent disabling; and severe 
residuals of foot injuries are rated 30 percent disabling.  A 
Note to Diagnostic Code 5284 provides that foot injuries with 
actual loss of use of the foot are to be rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

The Board has also considered, on an alternative basis, the 
application of 38 C.F.R. § 5.71a, Diagnostic Code 5283, which 
provides for a maximum 30 percent rating.  However, as there 
is no evidence of malunion or nonunion of the tarsal or 
metatarsal bones, the assignment of a rating under this 
regulations is not for application.

Social Security Administration records, including copies of 
VA treatment records from 1996 to 2000, have been obtained in 
conjunction with the veteran's claim.  However, these records 
concern time periods outside the scope of the period 
currently on appeal, and are not considered here.

VA treatment records for the period of January 2005 to 
February 2007 reveal ongoing treatment for complaints of 
bilateral foot pain, right greater than left.  Bilateral pes 
planus was diagnosed.  In March 2005 he reported that his 
foot pain was exacerbated by standing more than 3 hours at a 
time; his job as a cook required him to stand for long 
periods.  His orthopedic sneakers provided only partial 
relief.  New custom orthotic inserts were prescribed, but 
caused additional discomfort due to "too much" arch 
support.  As of November 2005 he declined to use them.  
Records show that they could not be adjusted to prevent 
irritation.  In April 2006, the veteran returned the inserts 
to VA, stating that he had recently retired, had noted 
improvement in his foot pain since, and had no need for the 
inserts.  He did request another pair of orthopedic shoes.  
During a November 2006 semi-annual podiatry evaluation, the 
veteran stated that he has experienced "significant 
improvement in his right foot pain" with only occasional 
twinges.  He no longer used the orthopedic sneakers, and had 
returned them to VA.  He wore lightweight shoes instead.  The 
range of motion of the midtarsal joint was limited.

During a March 2005 VA examination, the veteran complained of 
increased pain of the right foot after standing for more than 
three hours.  As a cook, he was on his feet for 7 hours a 
day, five days a week.  The foot felt alright in the morning 
after he awakened.  The pain was described as a throbbing, 
particularly at the ball of the foot.  He also reported 
numbness, aggravated by weight bearing.  The plantar aspect 
of the arch and the heel were also painful.  On average, the 
pain was rated as 7 to 8 out of 10.  Foot strength was +5 out 
of 5 in plantar and dorsiflexion.  X-rays showed degenerative 
changes.  Gait was normal.  The examiner noted that there was 
a bilateral pes planus deformity which was a major 
contributing factor to bilateral foot pain, but the 
degenerative changes on the right also played a role in 
current complaints.  It was not possible to distinguish 
between the roles of each source of pain.

During a December 2006 VA examination, the veteran indicated 
that he had retired in March 2006, and since that time had 
significantly reduced his activity level, with a commensurate 
decrease in the severity and frequency of right foot pain.  
He reported continued pain in the right forefoot aggravated 
by walking more than two blocks.  Occasionally, he 
experienced pain with initial weight bearing, but generally 
the pain is related to standing and walking, and is described 
as a throbbing.  Pain in the arch is reduced since 
retirement.  There was a lack of endurance due to pain.  The 
veteran has almost completely stopped using the prescribed 
orthopedic shoes, and instead wore shoes he purchased.  He 
uses inserts a couple of days a week.  Physical examination 
showed continued pain, rated 10 out of 10, with compression 
of the plantar surface at the second metatarsal head.  Toe 
raises were possible, but caused pain in the right forefoot.  
Gait was nonantalgic.  The examiner noted that x-rays showed 
no significant interval change.  The diagnoses included the 
following: History of fracture of the second metatarsal of 
the right foot during active military duty; pes planovalgus 
deformity bilaterally; metatarsalgia right foot; 
osteoarthritis right foot; and hallux abductovalgus deformity 
bilaterally.

Two distinct periods are shown by the medical evidence of 
record.  However, at no time during the appellate period does 
the veteran's service connected residuals, fracture of the 
2nd metatarsal, right foot, warrant evaluation as more than a 
"moderately severe" disability.  Indeed, the medical record 
details that the veteran has long been suffering from 
multiple ailments of the right foot, many of which are 
unrelated to his service-connected right metatarsal 
disability.

Prior to the veteran's retirement in approximately March 
2006, the veteran complained of pain on use, especially with 
standing at work for 3 or more hours.  There is no evidence, 
however, that the pain caused him to miss work.  It did not 
impair his gait.  Examiners noted as well that a nonservice-
connected, congenital pes planus deformity was significantly 
contributing to the veteran's bilateral foot pain.  The Board 
finds that the overall disability picture caused by the 
veteran's service-connected right foot disability (residuals 
of a metatarsal fracture) did not, in and of itself, warrant 
assignment of an evaluation in excess of 20 percent prior to 
March 2006.  Thus, the disability was not "severe" in light 
of the symptoms manifested by the veteran's service-connected 
disability, and as demonstrated by the veteran's continued 
activity level, which included working as a cook.

The evidence otherwise shows that the veteran's service-
connected right foot disability has improved dramatically 
since his retirement.  His complaints of pain and functional 
impairment related to such are centered around weight bearing 
activities, which have been significantly reduced since 
retiring from his job as a cook.  Since retirement, he has 
stopped regularly using orthopedic shoes, and only 
intermittently uses shoe inserts.  While there continues to 
be aggravation of foot pain with walking two blocks or more, 
the described pain is of lesser duration and severity.  And 
the veteran's right foot continues to be plagued by ailments 
that are unrelated to the veteran's service-connected right 
foot disability.  Since retirement it is clear that the 
residuals, fracture of the 2nd metatarsal, right foot, do not 
warrant evaluation as a "severe" disability; the criteria 
for an evaluation in excess of 20 percent are not met.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disability that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of the assigned 20 percent evaluation for the 
service-connected residuals, fracture of the 2nd metatarsal, 
right foot.


ORDER

An evaluation in excess of 20 percent for residuals, fracture 
of the 2nd metatarsal, right foot, is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


